Title: To James Madison from Albert Gallatin (Abstract), 22 April 1805
From: Gallatin, Albert
To: Madison, James


22 April 1805, Treasury Department. “It appears by the enclosed abstract, transmitted to this office by the Department of State, that the Vice Consul at Havana is in the habit of receiving the certificates of registry belonging to vessels lost or sold. This practice is repugnant to the several provisions of the registering act. By reference to the 7th, 11th, 12th, 13th & 14th. Sections of the act of Decer. 31st 1792, and to numerous provisions in subsequent acts, it will appear that in every case of vessel lost at sea, or sold whether to foreigners or to citizens, in every case where the vessel no longer exists, or is no longer entitled to a register, or must be registered anew, the former certificate of registry must, by the captain or owners, be returned to the collector who had issued it. As it relates to the public, this provision is almost the only security that a register shall not be used for another vessel; and great inconvenience has resulted in some instances to owners who by reason of the former certificate being left at Havana have been compelled to pay foreign duties, and have even found much difficulty in obtaining a new register. Whether the abuse exists in any other port than Havana I do not know; and there are some cases in which after the loss of the vessel or a sale to foreigners, the registers may necessarily be left with the Consuls. But they should be directed, in such cases, to cancel the certificates & transmit them cancelled to the Treasury; and never to detain the register in case of sale to citizens, as the want of it must indubitably expose the purchaser to a heavy loss on his return to America.”
